      Case 1:14-md-02542-VSB-SLC Document 926 Filed 04/27/20 Page 1 of 3
                                                                                      21st Floor
                                                                                      1251 Avenue of the Americas
                                                                                      New York, NY 10020-1104

                                                                                      Geoffrey Brounell
                                                                                      (212) 603-6404 tel
                                                                                      (212) 379-5243 fax

                                                                                      geoffreybrounell@dwt.com


                                                 April 27, 2020

Via ECF

Hon. Sarah L. Cave, U.S.M.J.
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St., Courtroom 18A
New York, NY 10007-1312

Re:     In re Keurig Green Mountain Single-Serve Coffee Antitrust Litigation, No. 1:14-md-
        02542-VSB-SLC (S.D.N.Y.)

Dear Judge Cave:

We represent nonparty Amazon.com, Inc. (“Amazon”) in the above captioned matter. We write
to respond to the pre-motion letter filed by the Indirect Purchaser Plaintiffs (“Plaintiffs”).

Plaintiffs’ demands of nonparty Amazon are quintessential unduly burdensome requests. The
request for sales and return data alone – for over 5,000 products sold by thousands of sellers –
would take an Amazon paralegal working full time 5 to 7 years to collect. Plaintiffs have
refused to agree to any realistic or reasonable limitations and have moved to compel in the wrong
court. For these reasons and the reasons below, their motion should be denied in its entirety. If
the Court has any questions, Amazon requests the opportunity to fully brief the issues.

First, Plaintiffs have moved to compel in the wrong district. Due to the distance limitations set
forth in Federal Rule of Civil Procedure 45 (“Rule 45”), this Court lacks jurisdiction to compel
Amazon to comply with the subpoena. Rule 45 requires Plaintiffs to move to compel in the court
for the district “where compliance is required.” See Fed. R. Civ. P. 45(d), (f), and (g). A
document subpoena may require compliance only “within 100 miles of where the person resides,
is employed, or regularly transacts business in person.” Fed. R. Civ. P. 45(c)(2)(A).1 But
Amazon.com, Inc. is neither located in nor a resident of New York, and it has no office in New
York. Declaration of Jesse Jensen, filed herewith (“Jensen Decl.”) ¶ 2.

Rather, Amazon.com, Inc. is a Delaware corporation that maintains its headquarters and
regularly transacts its business in Seattle, Washington. Id. at ¶ 2. “Because Amazon is
headquartered in Seattle, it resides and regularly transacts business within the Western District of
Washington, where it is therefore required to comply with a subpoena.” Paramount Restyling

1
 See JMC Rest. Hldgs., LLC v. Pevida, 2015 WL 2240492, at *3 (E.D. N.Y. May 12, 2015) (“the district where
compliance is required is the proper venue for a motion to compel”); Youngevity Int'l, Corp. v. Smith, 2017 WL
6418961, at *3 (S.D. Cal. Dec. 15, 2017) (“the place of compliance is tethered to the location of the subpoenaed
person”).
       Case 1:14-md-02542-VSB-SLC Document 926 Filed 04/27/20 Page 2 of 3



Page 2

Automotive, Inc., et al. v. Galaxy Moto, Inc., et al., ED CV 17-1102-CBM (SPx), Order Denying
Without Prejudice Plaintiff’s Motion to Compel Nonparty Amazon, Inc.’s Compliance with
Subpoena, Dkt. No. 34 (C.D. Cal. Apr. 18, 2018). Thus, under Rule 45, the proper place to bring
this motion to compel is the Western District of Washington.2

Although this Court is the appropriate court to issue a subpoena, that convenience is “balanced
by safeguards against undue burden on the non-parties subject to such subpoenas.” JMC Rest.
Hldgs. LLC v. Pevida, 2015 WL 2240492, at *3 (E.D.N.Y. May 12, 2015). “The nonparty's
interests are protected by having the court in which compliance is required —which, per Rule
45(c), will be a court local to the nonparty—handle disputes over compliance.” Id.; see also
Paramount, supra. Thus, regardless of whether this Court has personal jurisdiction over
nonparty Amazon.com, Inc., Rule 45’s limitations preclude this Court from enforcing the
subpoena.3 The motion should be denied on this basis alone.

Second, Plaintiffs’ requests are so burdensome that compliance would be impossible due to the
amount of time that would be required to collect and analyze the data. Collecting over eight
years of sales and return data for 5,376 different products, sold by perhaps tens of thousands of
sellers, would be staggeringly laborious and time-consuming. Jensen Decl. ¶ 4. To gather and
produce such data, Amazon paralegals would have to manually run individual search queries on
an ASIN-by-ASIN basis for each of the 5,376 products.4 Id. at ¶ 5. This would require a
paralegal to look up the date range for each ASIN with one tool, and then use a separate tool to
run multiple queries within that date range to pull data, and then assemble it in a spreadsheet. Id.
at ¶¶ 5-7. This process typically takes 30 to 60 minutes per ASIN. Id. at ¶ 8. There is no
shortcut as there is no tool that allows mass data pulls. Id. at ¶ 5. Pulling ASIN-level sales data
is an inherently slow process given the volume of sales data that Amazon hosts in its
databases. Id. at ¶¶ 5-7. Once the data is collected, another 30 minutes would then typically be
required to analyze and filter the dataset to identify the specific information requested and to
avoid producing irrelevant, proprietary, and/or commercially sensitive information. Id. ¶
9. The same basic steps, and another 60 to 90 minutes, would be required to obtain return
data. Id. at ¶ 11.

In total, Amazon estimates it would require between 10,752 and 16,128 hours to collect and
produce the data sought by Plaintiffs. Id. at ¶ 12. Based on a 40 hour work week, that figure is
the equivalent of five to seven years of work. Id. This demand plainly qualifies as an undue
2
 As the Paramount court explained:
        That Amazon’s business activity involves processing transactions and making deliveries to
        customers across . . . the country, does not alone render this district one where compliance is
        required. This would necessarily subject Amazon to jurisdiction in any district, simply because it
        has Internet customers in every district. Selling over the Internet and causing deliveries to be
        made is not ‘transact[ing] business in person’ at the customer’s location.
Paramount, supra, (fulfillment centers “do[] not amount to ‘transact[ing] business in person’ in this district”).
3
 “Personal jurisdiction is a separate inquiry. Regardless of whether this Court has personal jurisdiction over [the
nonparties], the Court does not have jurisdiction to enforce the subpoenas.” Youngevity, 2017 WL 6418961, at *3
n.7.
4
 An Amazon Standard Identification Number (“ASIN”) refers to numbers used to identify products sold on
Amazon’s website.
     Case 1:14-md-02542-VSB-SLC Document 926 Filed 04/27/20 Page 3 of 3



Page 3

burden on nonparty Amazon. See, e.g., Rawcar Grp., LLC v. Grace Med., Inc., 2014 WL
12199977, at *5 (S.D. Cal. June 26, 2014) (granting motion to quash subpoena where
“Defendant’s need for the information requested is not sufficient to justify imposing the burden
on Third Parties”); see also Miller Marital Deduction Trust v. Estate of Mark B. Dubois, 2018
WL 1023200, at *4 (E.D. Cal. Feb. 20, 2018) (granting motion to quash because “discovery
restrictions are necessary where . . . a nonparty is asked to respond to a substantial and unduly
burdensome discovery request”).

During meet and confer telephone calls Amazon explained in detail that Plaintiffs’ data demand
was not feasible, and asked Plaintiffs to come up with a small but representative list of ASINs.
Counsel spoke on multiple occasions and exchanged at least six emails in an effort to work out a
solution, with effectively no movement from Plaintiffs. Despite Plaintiffs’ attempts to
mischaracterize Amazon as possessing unlimited technological resources, Amazon did not
design its sales data retrieval system with sprawling external data production requests in mind,
and Amazon personnel cannot spend years of time to comply with Plaintiffs’ enormous data
demands. Plaintiffs’ motion to compel sales and return data for 5,376 products, likely offered by
tens of thousands of sellers in the Amazon store, should be denied.

Third, in addition to seeking sales and return data for over 5,376 products for eight years,
Plaintiffs have made vague, ambiguous demands for additional categories of documents.
Notwithstanding Amazon’s requests for more detailed explanations during each meet and confer,
Plaintiffs never adequately explained or narrowed their demands. Rather, Plaintiffs persisted
with their misconception that Amazon maintains a central document and archive email repository
where simple searches by words and terms could retrieve desired results.

For example, Amazon repeatedly explained that in order to search employees’ emails, individual
custodians needed to be identified. Similarly, Amazon explained that to obtain agreements
between Amazon and third parties, Plaintiffs needed to identify the parties to the agreements
they were seeking. Amazon further explained that demands such as “documents relating to any
decision” and “documents related to any purported confusion” were highly ambiguous.

In short, Plaintiffs have foisted a host of incomprehensible requests upon Amazon, and have
failed to appropriately clarify or narrow their demands. Rather than working to identify with
reasonable certainty the exact documents needed, it appears that Plaintiffs hope to make Amazon
aimlessly sift through mountains of data for documents in support of their case. Plaintiffs’ vague
and ambiguous requests pose an undue burden on nonparty Amazon.

For these reasons, the Court should deny Plaintiffs’ motion in its entirety. Should the Court
grant the motion in part, Amazon requests cost-shifting under Rule 45(d)(2)(B)(ii) and
reimbursement of Amazon’s collection and production costs.

Respectfully submitted,

By: s/ Geoffrey Brounell
James Howard (Pro Hac Vice Application Forthcoming)
Attorneys for Nonparty Amazon.com, Inc.
